532 F.2d 879
In the Matter of MEDICAL ANALYTICS, Debtor.
No. 907, Docket 76-5001.
United States Court of Appeals, Second Circuit.
Argued and Decided April 12, 1976.

Robert S. Cohen, New York City (Lans Feinberg & Cohen, Barbara L. Schulman, New York City on the brief), for appellant Medical Analytics, Inc.
Gary J. Cohan, New York City (Marshall, Bratter, Greene, Allison & Tucke, V. James Mann, New York City, on the brief), for appellee MetPath Inc.
Before LUMBARD, HAYS and FEINBERG, Circuit Judges.
PER CURIAM:


1
The judgment of the district court is affirmed on the opinion of Judge Conner, 410 F.Supp. 922, dated December 1, 1975.